968 A.2d 712 (2009)
198 N.J. 407
In the Matter of Maria A. PEDRAZA, an Attorney at Law (Attorney No. XXXXXXXXX).
D-88 September Term 2008.
Supreme Court of New Jersey.
April 21, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-369, concluding that MARIA A. PDRAZA of EAST BRUNSWICK, who was admitted to the bar of this State in 2001, should be reprimanded practicing law while ineligible to do so for failure to pay the annual assessment required by Rule 1:20-1;
And said conduct being in violation of RPC 5.5(1);
And the Court having determined from its review of the matter that an admonition is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that MARIA A. PDRAZA is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.